Exhibit 10.5

 

FIRST AMENDED AND RESTATED FEE ARRANGEMENT AGREEMENT

 

This First Amended and Restated Fee Arrangement Agreement dated as of August 15,
2016 and effective as of June 30, 2016 (the “Agreement”), by and among Sydling
Futures Management LLC (“Sydling”), Sydling WNT Master Fund (the “Master Fund”),
and UBS Securities LLC (“UBS Securities” and together with Sydling and the
Master Fund, the “Parties”).

 

WHEREAS, the Parties entered into a Customer Agreement dated as of November 4,
2011 (the “Customer Agreement”);

 

WHEREAS, the Parties entered into a Fee Arrangement Agreement as of October 8,
2012 to set forth the fee and interest income payments to be made by the
Parties, among other things; and

 

WHEREAS, the Parties hereto desire to enter into this Agreement to reflect a
change in the fee and interest income payments to be made by the Parties, among
other things;

 

NOW, THEREFORE, the Parties agree as follows:

 

1.              Sydling, a registered commodity pool operator and commodity
trading advisor, will provide trading manager services to the Master Fund, which
acts as a trading vehicle for all of the funds listed in Appendix A, as may be
amended from time to time (each, a “Feeder Fund” and collectively the “Feeder
Funds”).

 

2.              UBS Securities will provide commodity brokerage and clearing
services for the Master Fund and will act as commodity broker to the Master Fund
and to each of the Feeder Funds.

 

3.              The Master Fund receives capital contributions from the Feeder
Fund(s) from time to time.  As soon as practicable after receipt, the Master
Fund shall deposit or cause to be deposited such capital contributions in the
brokerage account with UBS Securities (the “Account”).  The Master Fund shall
maintain all of its assets, as they from time to time exist, in the Account,
except for such amounts as may be necessary or desirable to be maintained in a
bank account or with a broker to facilitate over-the-counter currency
transactions and for the payment of Master Fund expenses, withdrawals, or
distributions.

 

The Master Fund shall pay UBS Securities its allocable share of all actual
transaction fees (including floor brokerage, exchange, clearing, give-up, user
and National Futures Association fees).  Transaction fees shall be paid by the
Master Fund on a daily basis along with initial and variation margin, as per the
daily statements.

 

4.              Based on amounts in the Master Fund’s brokerage account, Sydling
shall calculate, and shall be responsible for the accuracy of, the amounts to be
credited, in the case of interest income, as set forth herein.  All of the
assets of the Master Fund which are

 

--------------------------------------------------------------------------------


 

deposited in the Account will be deposited and maintained in cash and/or in U.S.
government securities.  During the term of this Agreement, Sydling shall,
approximately 10 days following the end of each calendar month, credit the
Master Fund’s brokerage account with a sum representing interest on 100% of the
average daily equity in U.S. dollars in the Account during each month (i.e., the
sum of the daily cash balances in such accounts divided by the total number of
calendar days in that month) at the then-prevailing 30-day U.S. Treasury bill
rate.  Sydling will receive interest on long USD cash balances deposited with
UBS Securities at a blended rate of return reflecting amounts earned on client
cash held at central counterparties, brokers and third party banks (the “UBS
Securities Reference Rate”) less 0.25% per annum.  The UBS Securities Reference
Rate will be calculated daily.  In the event the UBS Securities Reference Rate
is less than 0.25%, zero interest will be accrued for that day.  The interest
will accrue daily and be paid to Sydling on a monthly basis.  In the event that
there are other currencies deposited, UBS Securities will pay Sydling interest
on those deposits at the rate UBS Securities receives on long cash balances from
the applicable exchanges or brokers.  Any interest earned on the Master Fund’s
account in excess of the amounts described above, if any, shall be retained by
Sydling.

 

5.              The terms of this Agreement and of the Customer Agreement shall
be construed so as to give maximum effect to both documents, but in the case of
any inconsistency, the terms of this Agreement shall control.

 

6.              This Agreement shall continue in effect until such time as the
Customer Agreement is terminated pursuant to the terms thereof.

 

THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

AGREED TO this 15th day of August, 2016.

 

 

 

UBS Securities LLC

 

 

 

By:

/s/ Mark Daniels

 

Name:

Mark Daniels

 

Title:

US Head of Clearing and Execution

 

 

 

 

 

Sydling WNT Master Fund LLC

 

 

 

By: Sydling Futures Management LLC

 

 

 

By:

/s/ Jerry Pascucci

 

Name:

Jerry Pascucci

 

Title:

President and Director

 

 

 

 

 

Sydling Futures Management LLC

 

 

 

By:

/s/ Jerry Pascucci

 

Name:

Jerry Pascucci

 

Title:

President and Director

 

 

--------------------------------------------------------------------------------


 

Appendix A

 

Feeder Funds

 

·                  Cavendish Futures Fund LLC

 

--------------------------------------------------------------------------------